DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 9-13 in the reply filed on May 25, 2022 is acknowledged.  The traversal is on the ground(s) that the claims as amended recite a specific dose, which is not taught by Popp (2016) thus the claims recite a special technical feature.  This is not found persuasive because the claims as amended do not contribute a “special” technical feature when viewed over the prior art thus lack unity of invention. See the prior art rejections below.  
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1, 3-11, and 13 are pending in the instant application. Claims 1 and 3-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 9-11 and 13 are under examination on the merits in the instant case.

Specification
The disclosure is objected to for not containing proper section headings. Appropriate correction is required. See the guidelines below. 
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

The disclosure is objected to for containing sequence rule non-compliant subject matter.  
Appropriate correction is required. See below for detailed instruction. 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide sequences appearing in the specification, see pages 2, 5, 10, 11, and 12, are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite “the DNAzyme has the sequence hgd40 (GTGGATGGAggctagctacaacgaGTCTTAGGGAG)”. 
The claims fail to particularly point out and distinctly claim what “hgd40” means or why “hgd40” is necessary to claim the subject matter.
The claims fail to particularly point out and distinctly claim what the capitalized letters mean and what the small letters mean. 
For examination purpose, the aforementioned limitation will be interpreted as “the DNAzyme has the sequence of SEQ ID NO:1”. 
The instant claims also recite “between 10 mg and 500 mg per patient per day.” It is unclear why “per patient” is required when the claim is directed to a method of treating “a patient” thus a single patient.
Claim 13 recites “especially an administration period of not more than n/2 days.” It is unclear whether the phrase following “especially” is a claimed limitation that is required or whether the phrase is a mere option that is not required by the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Study NCT02129439 (May 2015) as evidenced by Popp et al. (Gastroenterology, 2017, 152:176-192, applicant’s citation).
Clinical Study NCT02129439 as submitted and posted in May 2015 discloses “once daily” use of “a ready-for-use enema” formulation “SB012” comprising “7.5mg/ml hgd40 in 30 ml PBS” for treatment of patients with active ulcerative colitis, wherein “SB012 contains the DNAzyme hgd40 that targets GATA-3”, wherein the “maximum daily dose will not exceed 225 mg.” See pages 2-3 of the attached print-out. 
The Clinical Study does not expressly disclose the nucleotide sequence of “the DNAzyme hgd40 that targets GATA-3”.
Popp discloses “GATA3 DNAzyme hgd40 as synthetic DNA antisense molecule (34 bases) (5’-GTGGATGGAGGCTAGCTACAACGAGTCTTGGAG-3’)”. See page 179. It is noted that Popp’s DNAzyme is 100% identical with SEQ ID NO:1 claimed in the instant case.
Accordingly, the chronic inflammatory bowel disease treatment method comprising administering SEQ ID NO:1 at a daily maximum dose of 225 mg in the form of an enema is disclosed by Clinical Study NCT02129439 as submitted and posted in May 2015.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Clinical Study NCT02129439 (May 2015) and Fokina et al. (Expert Opinion on Biological Therapy, 2015, 15:689-711, applicant’s citation) in view of Popp et al. (Gastroenterology, 2017, 152:176-192, applicant’s citation), and Wedel (US 9,050,354 B2).
Clinical Study NCT02129439 as submitted and posted in May 2015 discloses “once daily” use of “a ready-for-use enema” formulation “SB012” comprising “7.5mg/ml hgd40 in 30 ml PBS” for treatment of patients with active ulcerative colitis, wherein “SB012 contains the DNAzyme hgd40 that targets GATA-3”, wherein the “maximum daily dose will not exceed 225 mg.” See pages 2-3 of the attached print-out. 
Fokina discloses that “SB012 enema-applied hgd40 targeting GATA-3 mRNA” is undergoing clinical trials for treatment of ulcerative colitis with Trial ID “NCT02129439”. See page 705 and Table 4. Hence, Fokina’s disclosure published in the year of 2015 corroborates the disclosure of Clinical Study NCT02129439 as submitted and posted in May 2015. 
The disclosure pertaining to clinical trial ID “NCT02129439” described above does not expressly disclose SEQ ID NO:1 or the administration days. 
Popp discloses “GATA3 DNAzyme hgd40 as synthetic DNA antisense molecule (34 bases) (5’-GTGGATGGAGGCTAGCTACAACGAGTCTTGGAG-3’)”. See page 179. It is noted that Popp’s DNAzyme is 100% identical with SEQ ID NO:1 claimed in the instant case.
Wedel teaches a method of treating ulcerative colitis comprising administering an enema comprising 240 mg of an antisense oligonucleotide once a day. See claim 17 copied below.

    PNG
    media_image1.png
    159
    474
    media_image1.png
    Greyscale

Wedel teaches that the therapeutic antisense oligonucleotide enema formulation at 240 mg can be administered “every other night” or “for 10 consecutive nights” followed by “every other night for remaining 32 nights.” See column 15, lines 65-67; column 18, lines 35-38.
It would have been obvious to one of ordinary skill in the art before the effective filing date to practice the ulcerative colitis clinical study “NCT02129439” at the maximum daily dose of 225 mg of SEQ ID NO:1 once a day or less frequently than once a day. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success as part of routine clinical study/dose scheduling optimization process, because it was routine in the relevant art to test different dose schedules of a therapeutic nucleic acid as evidenced by Wedel, who tested and assessed antisense enema formulation administration every day or 10 consecutive days followed by every other day for ulcerative treatment effects. 
“[C]onducting clinical trials to test for an optimal dose for a drug ‘is generally a routine process[‘].” Eli Lilly and Co. v. Teva Pharmaceuticals USA, Inc., 619 F.3d 1329, 1342 (Fed. Cir. 2010). “In Mayo, the application of the natural law was merely routine optimization of drug dosage to maximize therapeutic effect.” Ariosa Dignostics, Inc. v. Sequenom, Inc., 809 F.3d 1282, 1293 (Fed. Cir. 2015) (Dyk, J., concurring).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Accordingly, claims 9-11 and 13 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,791,454 B2 in view of Clinical Study NCT02129439 (May 2015), Popp et al. (Gastroenterology, 2017, 152:176-192, applicant’s citation), and Wedel (US 9,050,354 B2).
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of treating chronic inflammation, which is ulcerative colitis or Crohn’s disease comprising administering “a therapeutic agent effective for specifically inhibiting GATA-3” as claimed in the ‘454 patent renders obvious the instant claims. It would have been obvious to one of ordinary skill in the art to use Popp’s DNAzyme as the “therapeutic agent effective for specifically inhibiting GATA-3” because Popp’s DNAzyme was known to be therapeutically effective by specifically inhibiting GATA-3 as evidenced by the teachings of Clinical Study NCT02129439 (May 2015) and Popp, wherein Popps’ DNAzyme’s nucleotide sequence is 100% identical to SEQ ID NO:1 claimed in the instant case. Further, it would have been obvious to rectally administer a daily enema dose of the DNAzyme at the maximum dose of 240 mg once daily or less frequently than once a day through routine clinical study optimization process, because the GATA-3-targeting DNAzyme was taught to be used as an enema formulation at the maximum dose of 240 mg/day as evidenced by the Clinical Study NCT02129439, and because dosing schedule optimization was routine in the relevant art as evidenced by Wedel, who tested and assessed antisense enema formulation administration every day or 10 consecutive days followed by every other day for ulcerative treatment effects. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635